IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

GRUMPY CAT LIMITED,

Vv.

THE INDIVIDUALS, CORPORATIONS,

Plaintiff,

LIMITED LIABILITY COMPANIES,

PARTNERSHIPS AND UNINCORPORATED

ASSOCIATIONS IDENTIFIED ON
SCHEDULE A HERETO,

Defendants.

mee Ne es

EASTERN DIVISION

Case No.: 19-cv-6676

Judge Steven C. Seeger

PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff GRUMPY CAT

LIMITED, hereby dismisses with prejudice all causes of action in the complaint against the following

Defendants identified in Schedule A. Each party shall bear its own attorney’s fees and costs.

No.

903

944

947

954

956

966

984

1004
1021
1047
1062
1065
1082
1181
1182
1218
1227
1235
1237
1265
127]
1309
1315
132]

Defendant

BLUESSKY
DerdYoaa
DHDPERIFJUER
Double Y
DreamyyyLife
EtenorLife
FIGGIF

GinCrisis

HAPPY SXFS
HYS HOME
JinSPef
jkjmnkjkgvf
Kuyanasfk
pushehuanjingyishusheji Co Ltd
QBahoe

Shao YuSheng
SKYLIHGT
SUNNMOON FASHION
SUOERKANGS
vbfrjfuuwnicre
VtmeDg

xunzhoubaozhuang
YGXDPM

yonjiqa
The respective Defendants have not filed an answer to the complaint or a motion for summary

judgment in this matter. Therefore, it is respectfully submitted that dismissal under Rule 41(a)(1) is

appropriate.

Dated: February 11, 2020

Respectfully submitted,

By:

s/Michael A. Hierl _
Michael A. Hierl (Bar No. 3128021)
William B. Kalbac (Bar No. 6301771)
Hughes Socol Piers Resnick & Dym, Ltd.
Three First National Plaza

70 W. Madison Street, Suite 4000
Chicago, Illinois 60602

(312) 580-0100 Telephone
mhierl@hsplegal.com

Attorneys for Plaintiff
Grumpy Cat Limited
CERTIFICATE OF SERVICE
The undersigned attorney hereby certifies that a true and correct copy of the foregoing Notice of

Voluntary Dismissal was filed electronically with the Clerk of the Court and served on all counsel of
record and interested parties via the CM/ECF system on February 11, 2020.

s/Michael A. Hierl

 
